Title: To George Washington from George William Fairfax, 3 August 1778
From: Fairfax, George William
To: Washington, George


          
            (Copy)My Dear Sir
            Bath [England] Augt 3d 1778
          
          By Genl Burgoynes great Politeness & kindness, I am not only made happy, by the
            fullest, and most Satisfactory Account I have had in three Years, of the Health and
            Situation of my Friends in Virginia, but also am enabled to make my acknowledgements for
            your kind Attention, under the apparent neglect of four years silence on my part. I recived your Letter informing me of your
              appointment, and as I know that it was impossible for
            you to attend to your own extensive affairs, I immediately wrote, to beg you would
            empower Mr R:C: Nicholas, or some other Person of integrity to transact my business, I
            also wrote to Mr Lund Washington in answer to one from him, covering some Bills of
              Exch. As the communication was then in some degree
            open, I am much surprized that those Letters should have miscarried, as I was careful
            not to touch upon any improper subject. I am sorry to hear that Belvoir is going to
            decay, but hope if the House is kept light and dry, it cant suffer much. I wish the few
            Pictures left in it had been removed to Mount Vernon. I am apprehensive my Interest has
            suffered greatly, and tho’ tis late, must now  intreat, that you’l do
            me the favor to Depute Mr Nicholas, Colo. Lewis of Fredericksburg, or some Gentn of
            Character to inspect the Manager & Stewards Accot and proceedings. your power is
            full & adiquate to what I desire, you know the impossibility of my appointing an
            Attorney, as Witnesses are always required to prove the Execution here to make it valid,
            this I hope will be my excuse for giving you the trouble of Deligating the Power you
              have. My situation here is truely pitiable, as the
            Chancery Suit that brought me over, is as far from a conclusion as ever, owing to the
            Villainy of my Sollicitor, who had taken up several thousands pounds, upon one of my
            Estates in Yorkshire while I was in America, which He had Mortgaged for Money applyed to
            his own use, while my Cause was suffered to be dismiss’d for want of proceeding in, the
            knowledge of this transaction is but lately discoverd, so that I’ve only just now
            obtained an Order from the Court of Chancery, to have my Papers, Title Deeds &c.
            deliverd up to me, in order to my renewing the Suit, which tis incumbent upon me to do,
            ⟨Or⟩ I shall not only loose one Moiety of my recoverd Estate at Reedness, but ⟨be⟩
            Saddled with the whole Costs of a Chancery Suit of twenty Years standing.
          Pardon my good Sir, my troubling you with the Minutie of my Affairs, it may be a matter
            of consequence, that my Friends should be informed, that I have good reason for my Stay
            in England, & this opportun⟨ity⟩ through the Channel of a Gentn of honor is not
            to be missed, & as a proff that tis’ not, be assured, that I’ve wrote more than
            ten Letters to You & Mr Nicholas relative to my business, and with all necessary
            caution, it was therefore wanton cruelty only, that could have occasioned their being
              stoped.
          Upon our finding ourselves absolutely Cut off from a remittance from V——a we thought it
            necessary to retrench Expences greatly; I was ordered, at the same time to drink these
            Waters, heither we came, without any intention of ⟨illegible⟩
            here, but finding the Place beautiful & convenient, we were induced to take and
            Furnish a small House in which we have resided since May was two years. This Spaw has
            contributed greatly to my Health, my poor Wives is so dreadfully bad that She has little
            enjoyment of life.
          Genl Burgoyne was so obliging as to find Us out in my Cott[age], and to deliver your
            favor into my hand. accept my hearty thanks for it, and the pleasing information it
            contained of Lord Fx Mr Carys and other Friends health. When opportunity offers, be
            pleas’d to present my Affect: respects to his Lordship, and all other Friends, as if I
            had named every individual, Mrs Fx joins me in Affect: regards to you, and amiable Lady,
            Mr & Mrs Custis, We lament their loss of Children. I am Dear Sir Your Affect: and Most Obedt Humble Servt.
         